Citation Nr: 1032092	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral heel spurs.

2.  Entitlement to service connection for tendinitis of the left 
elbow.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction was subsequently returned 
to the RO in Roanoke, Virginia.

In March 2010, the Veteran testified at a hearing at the Board's 
office in Washington, DC, before the undersigned Acting Veterans 
Law Judge (VLJ).  

The issue of service connection for tendinitis of the left elbow 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's bilateral heel spur disability is characterized by 
moderate symptoms.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral heel spurs 
are met beginning August 1, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

In terms of the issue of a compensable evaluation for bilateral 
heel spurs, the Veteran was sent a VCAA notice letter in 
September 2005.  The letter provided her with notice of the 
evidence necessary to substantiate her claim, the evidence VA 
would assist her in obtaining, and the evidence it was expected 
that she would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established her status as a veteran.  She 
received notice as to the notice elements outlined in Pelegrini 
and the second, and third elements outlined in Dingess, via the 
letter sent September 2005.  The Veteran received notice as to 
the fourth element outlined in Dingess, via a letter sent in May 
2008.  

The Board acknowledges that the Veteran has not received notice 
as to the fifth element outlined in Dingess.  Any notice error 
will be presumed prejudicial unless VA can show that the error 
did not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the notice 
what was needed, or (3) that a benefit could not have been 
awarded as a matter of law." George-Harvey v. Nicholson, 21 Vet. 
App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the error 
affects a substantial right that a statutory or regulatory 
provision was designed to protect.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the 
essential fairness of the adjudication.  Id.; see Parker v. 
Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. 
United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if the 
error does not affect the "essential fairness" of the 
adjudication by preventing a claimant's meaningful participation 
in the adjudication of the claim, then it is not prejudicial.  
McDonough, supra; Overton v. Nicholson, 20 Vet. App. 427, 435-7 
(2006).  The Board finds that error has not prevented the Veteran 
meaningful participation in the adjudication of the claim.  The 
Veteran has submitted several statements regarding her claim in 
her notice of disagreement and substantive appeal.  The Veteran 
also testified at a Board hearing.  For these reasons, the Board 
does not find the error to be prejudicial to the Veteran.  

In developing her claim, VA obtained the Veteran's service 
treatment records (STRs).  In addition, VA examinations were 
provided in November 2005 and July 2009.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has 
not been obtained.

The Board acknowledges that the claims file was not available for 
review during the July 2009 examination. 

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held that 
VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  The Court, 
however, has never held that in every case an examiner must 
review all prior medical records before issuing a medical opinion 
or diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
The Court recently held that the absence of claims file review 
does not necessarily render an examination inadequate or reduce 
the probative value of a medical opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the purpose of the examination was to 
determine the current severity her bilateral heel spur 
disability.  On review, the examination contains findings 
sufficient for rating purposes and an additional examination, to 
include claims file review, is not warranted.  

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.

In Bryant v. Shinseki, No. 08-4080 (Jul. 1, 2010), the United 
States Court of Appeals for Veterans Claims (Court) recently held 
that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law 
Judge (VLJ) who chairs a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting VLJ noted that basis of the prior 
determinations and noted the elements of the claims that were 
lacking to substantiate the claims for benefits.  The Acting VLJ 
asked the Veteran questions during the hearing because she did 
not have a representative.  In addition, the Acting VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim.  Moreover, the Veteran has not 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the Board hearing.  
By contrast, the hearing focused on the element(s) necessary to 
substantiate the claims and the Veteran, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the Acting VLJ complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the 
Board can adjudicate the claims based on the current record.



II.  Applicable regulations and laws

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical area and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2009); Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

III.  Bilateral heel spurs

The Veteran's bilateral heel spur disability is rated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flatfoot), 
with rating criteria as follows.  A 10 percent evaluation is 
warranted for moderate acquired flatfoot, with weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 30 
percent evaluation is assigned for severe acquired flatfoot in 
bilateral cases, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted in pronounced 
bilateral cases, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not improved 
by orthopedic shoes or appliances.

The Board also finds that the criteria of 38 C.F.R. § 4.7a, 
Diagnostic Code 5284 for other foot injuries is relevant to the 
Veteran's claim.  Under this Diagnostic Code, a rating of 10 
percent is assigned for moderate disability.  A rating of 20 
percent is assigned for moderately severe disability.  A rating 
of 30 percent is assigned for severe disability.  The terms 
"moderate," "moderately severe" and "severe" are not defined in 
the rating schedule.  Rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2009).  

The Veteran's foot disability has been rated as noncompensable 
effective from August 1, 2005 (initial rating).

The Veteran's service treatment records show that she had heel 
pain beginning in February 1991.  

The Veteran had a VA general medical examination in November 
2005.  The Veteran reported that she was diagnosed with heel 
spurs during her military service.  She was treated with Naprosyn 
and is now taking Mobic.  She reported pain in her heels which is 
worse when walking.  She wears fitted heel pads which help 
tremendously.  She has flare-ups every morning.  Upon 
examination, the Veteran had an abnormal gait when walking 
without her shoes.  She will not put weight on her heels due to 
the pain from the heel spurs.  She has a normal gait when walking 
with her shoes with the fitted pads.  There was tenderness to 
mild palpation of both heels.  She had normal deep tendon 
reflexes +2 and equal throughout.  There was normal range of 
motion of feet and ankles.  An x-ray study of the heels shows 
large calcaneal spurs which are well corticated.  The examiner 
diagnosed the Veteran with bilateral heel spurs.  

The Veteran was afforded a VA examination for her bilateral heel 
spurs in July 2009.  The Veteran reported that she first had pain 
in her heels while running.  She was told that she had a stress 
fracture on the bottom of the right foot.  Later she was 
diagnosed with heel spurs in both feet.  She was given orthotics 
and a permanent profile which included no running.  The Veteran 
reported that she will have no pain in her feet if she wears 
orthotics all the time.  The Veteran reported pain, fatigability, 
weakness, lack of endurance while standing or walking.  The 
Veteran also reported using Ibuprofen intermittently for right 
foot swelling and pain.  Upon examination of the left foot, there 
was no evidence of painful motion, swelling, instability, or 
weakness.  There was evidence of tenderness and abnormal weight 
bearing.  Upon examination of the right foot, there was no 
evidence of swelling and instability but there was evidence of 
painful motion, tenderness, and abnormal weight bearing.  Muscle 
strength was 4/5 flexion/extension of the right foot/toes.  
Without orthotics, she walks by placing foot flat on floor, 
lifting entire foot up to move from one foot to the other.  With 
orthotics, she walks heel to toe and free-flowing from left to 
right.  The examiner diagnosed the Veteran with bilateral heel 
spurs and right foot heel spur and plantar fasciitis.  Her 
disability had no significant effect on employment as she sits at 
a desk.  The Veteran reported that her bilateral heel spurs cause 
a moderate effect on chores, shopping, exercise, recreation, 
bathing, dressing, grooming and driving.  She also reported a 
severe interference with some of these activities if she does not 
wear her orthotics. 

In March 2010, the Veteran testified that she experiences pain in 
her feet and had to wear special orthotics to relieve her 
symptoms.  

On review of the evidence above, the Board finds the Veteran's 
bilateral heel spur disability is characterized by moderate 
symptoms.  Under 38 C.F.R. § 4.7a, Diagnostic Code 5284, moderate 
symptoms of a foot injury warrants a 10 percent evaluation.  The 
November 2005 x-ray study noted relatively large bilateral 
calcaneal spurs.  The Veteran also has an abnormal gait when not 
wearing orthotic inserts.  Furthermore, the July 2009 examiner 
noted painful motion, tenderness, weakness on the right foot and 
tenderness on the left foot.  

A higher evaluation is not warranted as the evidence does not 
show that the Veteran's disability is moderately severe.  The 
evidence shows that she has little pain when wearing orthotic 
inserts.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted an evaluation higher than 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates a foot disability.  This 
Diagnostic Code essentially takes into account the pain and 
limitation of function reported in the record.  As such, the 
schedule is adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted.  
Since the schedular evaluation contemplates the claimant's level 
of disability and symptomatology, the Board does not need to 
determine whether an exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Despite this, the Board notes that the 
Veteran has not reported that she is unable to work due to her 
service-connected disability.  She is currently employed.  In 
addition, there has been no evidence of frequent 
hospitalizations.  

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, but 
has found none.  In particular, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.  


ORDER

An initial 10 percent evaluation for bilateral heel spurs is 
granted beginning 
August 1, 2005, subject to the criteria applicable to the payment 
of monetary benefits.


REMAND

The RO denied service connection for tendinitis of the left elbow 
based primarily on a determination that the Veteran was not shown 
to have a current diagnosed left elbow disorder.  The Veteran 
recently testified before the Board that she had recently 
received a band for her elbow from a military physician (as the 
Veteran is a military retiree she is entitled to treatment at 
military medical facilities under CHAMPUS).  The Board finds at 
this point that as government treatment records may exist that 
relate to diagnosis and treatment of the claimed left elbow 
disorder, such records should be obtained and associated with the 
file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to 
identify all medical providers who have 
treated her left elbow disorder, and in the 
case of non-VA providers (private and 
military under CHAMPUS) to either provide 
the RO authorization to pursue those 
records or else obtain the records herself 
and submit them to the RO.

If the Veteran responds, the RO should 
pursue the records identified by the 
Veteran and associate those records with 
the claims file.

2.  Then, the AMC should readjudicate the 
claim for service connection for tendinitis 
of the left elbow.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the AMC should furnish to the 
Veteran and her representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


